Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               May 01, 2020

The Court of Appeals hereby passes the following order:

A20A1570. NAVADO JONES v. MARK BUTLER, AS COMMISSIONER OF
    GEORGIA DEPARTMENT OF LABOR.

      In this direct appeal, Navado Jones seeks review of the superior court’s order
reviewing the decision of the Georgia Department of Labor to deny his claim for
unemployment benefits. Under OCGA § 5-6-35 (a) (1), however, a party seeking to
appeal a superior court decision reviewing a state agency ruling must follow the
discretionary appeal procedure. See Dunlap v. City of Atlanta, 272 Ga. 523, 524 (531
SE2d 702) (2000). Because Jones failed to follow the proper appellate procedure, his
appeal is hereby DISMISSED for lack of jurisdiction. See Dunlap, 272 Ga. at 524.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/01/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.